­­­ PRESS RELEASE Exhibit 99 GE Reports 4Q’13 Operating EPS $0.53 +20% Organic Revenues +5% 4Q Operating margins 18.3%, +100 basis points Orders +8% Record backlog of $244B 4Q and Full-Year 2013 Highlights · 4Q operating EPS of $0.53, up 20% ü Industrial segment profit +12%, with six ofseven segments growing earnings ü 5% Industrial segment organic revenue growth ü Full-year operating EPS of $1.64, up 9% · 4Q U.S. orders +8%, growth market orders +13%, Europe orders +3% · 4Q margins up 100 bps vs. 4Q’12; full-year margins +66 bps excluding acquisitions ü $1.6 billion reduction in Industrial structural costs in 2013, ahead of plan · GE Capital earnings +38% including gains, with ENI (excluding cash and equivalents) at $380 billion ü GECC Tier 1 common ratio (Basel 1) at 11.4%, +1.2% · $18.2 billion returned to shareholders in 2013 · $89 billion of consolidated cash and equivalents at year-end · 2014 framework remains unchanged FAIRFIELD, Conn. – January 17, 2014 – GE [NYSE: GE] announced today fourth-quarter 2013 operating earnings of $5.4 billion, with earnings per share of $0.53, up 20% from the fourth quarter of 2012.GAAP earnings from continuing operations were $5.0 billion, with earnings per share of $0.49, up 20%.Revenues were $40.4 billion for the quarter, up 3% from the year-ago period, and $146.0 billion for the year. “GE ended the year with strong fourth-quarter earnings and margin growth in an improving but mixed environment,” said GE Chairman and CEO Jeff Immelt.“We saw good conditions in growth markets, strength in the U.S., and a mixed environment in Europe.We had strong operating performance for the year and are pleased with our execution in 2013, taking $1.6 billion of cost out, growing margins, reducing the size of GE Capital, and returning more than $18 billion to shareholders." Industrial segment profits rose 12% to $5.5 billion.Six of seven Industrial segments had positive earnings growth.Industrial segment margins improved 100 basis points over the prior-year period.Infrastructure orders for the quarter were $30.7 billion, up 8%.GE’s backlog of equipment and services at the end of the quarter was its highest ever at $244 billion, up $15 billion from the third quarter.Industrial segment revenues grew 6%, with organic growth of 5%.Growth market revenues were up 10% for the quarter, with double-digit growth in six of nine growth regions, and growth market orders were up 13%.Services revenue grew 6%, with gains in most segments. During the quarter, GE and CFM (a 50/50 joint venture between GE and Snecma) announced Dubai Airshow wins of more than $40 billion at list price, including GE’s largest airline commitment ever, valued at $11 billion at list price, for 300 GE9X engines for Emirates.GE also announced a nearly $700 million contract with Saudi Electricity Company for F-class combined-cycle gas turbines and services, and was awarded 545 megawatts of commitments for wind turbines in Brazil’s A-3 auction.GE’s investment in research & development continued to yield new products in 2013, including the release of 14 new Industrial Internet technologies to help airlines, energy companies, hospitals and other customers cut downtime, improve productivity, save fuel and reduce emissions. GE Capital continued to execute on its strategy of becoming a smaller, more focused financial services business.GE Capital earnings rose 38% including gains from the IPO of our Swiss consumer business, and the BAY disposition.ENI (excluding cash and equivalents) was $380 billion at quarter-end.Volume was up 5% for the quarter, with attractive returns.General Electric Capital Corporation’s (GECC) estimated Tier 1 common ratio (Basel 1) rose 1.2% to 11.4%, and net interest margin was strong at 5%.During the quarter, GECC paid $2 billion in dividends to the parent. Full-year cash from GE operating activities (CFOA), excluding NBCUniversal deal-related taxes, was $17.4 billion.GE ended the quarter with $89 billion of consolidated cash and cash equivalents.GE’s strong cash performance for the quarter and the year supported its balanced capital allocation plan.The Company returned $18.2 billionto shareowners in 2013, including $7.8 billion of dividends and $10.4 billion of stock buyback.During the quarter, GE announced a 16% increase in its quarterly dividend to $0.22 per share, the fifth increase in just over three years.GE also completed $9 billion of acquisitions in 2013. GE made a number of investments in the quarter to strengthen the company in 2014 and beyond.The Company recorded $0.05 per share of Industrial restructuring and other charges, partially offset by $0.03 per share of Industrial gains.This, and other moves, should allow GE to increase its planned cost-out efforts in 2014 to more than $1 billion.GE Capital strengthened its balance sheet, reduced non-core assets and took portfolio actions to decrease ENI, per the Company’s plan. Immelt concluded, “GE ended the year with great strength.We are well positioned to achieve our framework for 2014.” Fourth-quarter and Full-year 2013 Highlights: Fourth-quarter operating earnings were $5.4 billion, up 16% from fourth-quarter 2012, and operating EPS was $0.53, up 20%.GAAP earnings from continuing operations (attributable to GE) were $5.0 billion, up 16%, or $0.49 per share, up 20% from the fourth quarter of 2012. Including the effects of discontinued operations, fourth-quarter net earnings attributable to GE were $4.2 billion ($0.41 per share) in 2013 compared with $4.0 billion ($0.38 per share) in the fourth quarter of 2012.This included Grey Zone charges of $0.04 per share, WMC charges of $0.01 per share, and charges for a disposition in Russia of $0.02 per share. Fourth-quarter revenues increased 3% to $40.4 billion.Industrial sales of $28.8 billion increased 6% compared to the fourth quarter of 2012.GECC revenues of $11.1 billion decreased 5% from last year. Full-year operating earnings were $16.9 billion, up 5%, from $16.0 billion in 2012, and operating EPS was $1.64, up 9% from $1.51 in 2012.GAAP earnings from continuing operations (attributable to GE) were $15.2 billion, or $1.47 per share, up 4% and 7% respectively from 2012. Including the effects of discontinued operations, full-year net earnings attributable to GE were $14.1 billion ($1.36 per share) in 2013 compared with $13.6 billion ($1.29 per share attributable to common shareowners) in 2012. Full-year revenues were $146.0 billion, flat with last year.Industrial sales of $101.0 billion were flat with last year.GECC revenues of $44.1 billion were down 3% from 2012. Cash generated from GE operating activities in 2013 totaled $17.4 billion excluding $3.2 billion of NBCUniversal deal-related taxes.Cash generated from Industrial operating activities, excluding the NBCUniversal deal-related taxes, totaled $11.5 billion. The accompanying tables include information integral to assessing the Company’s financial position, operating performance and cash flow. GE will discuss preliminary fourth-quarter results on a webcast at 8:30 a.m. ET today, available at www.ge.com/investor.Related charts are now posted on our website for your review prior to the call. *** About GE GE (NYSE: GE) works on things that matter.The best people and the best technologies taking on the toughest challenges.Finding solutions in energy, health and home, transportation and finance.Building, powering, moving and curing the world.Not just imagining.Doing.GE works.For more information, visit the company's website atwww.ge.com. GE’s Investor Relations website at www.ge.com/investor and our corporate blog at www.gereports.com, as well as GE’s Facebook page and Twitter accounts, including @GE_Reports, contain a significant amount of information about GE, including financial and other information for investors.GE encourages investors to visit these websites from time to time, as information is updated and new information is posted. Caution Concerning Forward-Looking Statements: This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; potential market disruptions or other impacts arising in the United States or Europe from developments in sovereign debt situations; the impact of conditions in the financial and credit markets on the availability and cost of General Electric Capital Corporation’s (GECC) funding and on our ability to reduce GECC’s asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; changes in Japanese consumer behavior that may affect our estimates of liability for excess interest refund claims (GE Money Japan); pending and future mortgage securitization claims and litigation in connection with WMC, which may affect our estimates of liability, including possible loss estimates; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the adequacy of our cash flow and earnings and other conditions which may affect our ability to pay our quarterly dividend at the planned level or to repurchase shares at the planned level; GECC’s ability to pay dividends to GE at the planned level; our ability to convert pre-order commitments/wins into orders; the price we realize on orders since commitments/wins are stated at list prices; the level of demand and financial performance of the major industries we serve, including, without limitation, air and rail transportation, energy generation, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of financial services regulation; our capital allocation plans, as such plans may change and affect planned share repurchases and strategic actions, including acquisitions, joint ventures and dispositions; our success in completing announced transactions and integrating acquired businesses; our ability to complete the staged exit from our North American Retail Finance business as planned; the impact of potential information technology or data security breaches; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. Investor Contact: Trevor Schauenberg, 203.373.2424 trevor.a.schauenberg@ge.com Media Contact: Seth Martin, 203.572.3567 seth.martin@ge.com GENERAL ELECTRIC COMPANY Condensed Statement of Earnings (unaudited) Financial Consolidated GE(a) Services (GECC) Three Months Ended December 31 V% V% V% Revenues and other income Sales of goods and services $ $ 6% $ $ 6% $ 36 $ 29 24% Other income - - GECC earnings from continuing operations - GECC revenues from services - - Total revenues and other income 3% 8% (5)% Costs and expenses Cost of sales, operating and administrative expenses Interest and other financial charges Investment contracts, insurance losses and insurance annuity benefits - - Provision for losses on financing receivables - - Total costs and expenses 5% 7% -% Earnings from continuing operations before income taxes (12)% 12% (27)% Benefit (provision) for income taxes Earnings from continuing operations 16% 16% 38% Earnings (loss) from discontinued operations, net of taxes Net earnings 5% 5% 17% Less net earnings (loss) attributable to noncontrolling interests 15 17 Net earnings attributable to the Company 5% 5% 18% Preferred stock dividends declared - Net earnings attributable to GE common shareowners $ $ 5% $ $ 5% $ $ 16% Amounts attributable to the Company: Earnings from continuing operations $ $ 16% $ $ 16% $ $ 38% Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to the Company $ $ 5% $ $ 5% $ $ 18% Per-share amounts - earnings from continuing operations Diluted earnings per share $ $ 20% Basic earnings per share $ $ 20% Per-share amounts - net earnings Diluted earnings per share $ $ 8% Basic earnings per share $ $ 11% Total average equivalent shares Diluted shares (3)% Basic shares (3)% Dividends declared per common share $ $ 16% Amounts attributable to the Company: Earnings from continuing operations $ $ 16% Adjustment (net of tax): Non-operating pension costs/(income) Operating earnings (non-GAAP measure) $ $ 16% Operating earnings – diluted earnings per share $ $ 20% (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars. Supplemental data are shown for “GE” and “GECC.” Transactions between GE and GECC have been eliminated from the “Consolidated” columns. See Note 1 to the 2012 consolidated financial statements at www.ge.com/ar2012 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Condensed Statement of Earnings (unaudited) Financial Consolidated GE(a) Services (GECC) Twelve Months Ended December 31 V% V% V% Revenues and other income Sales of goods and services $ $ -% $ $ -% $ $ 6% Other income – – GECC earnings from continuing operations – GECC revenues from services – – Total revenues and other income -% 1% (3)% Costs and expenses Cost of sales, operating and administrative expenses Interest and other financial charges Investment contracts, insurance losses and insurance annuity benefits – – Provision for losses on financing receivables – – Total costs and expenses -% 1% (2)% Earnings from continuing operations before income taxes (7)% 2% (8)% Benefit (provision) for income taxes Earnings from continuing operations 4% 4% 12% Earnings (loss) from discontinued operations, net of taxes Net earnings 4% 4% 16% Less net earnings (loss) attributable to noncontrolling interests 53 63 Net earnings attributable to the Company 3% 3% 16% Preferred stock dividends declared – Net earnings attributable to GE common shareowners $ $ 3% $ $ 3% $ $ 13% Amounts attributable to the Company: Earnings from continuing operations $ $ 4% $ $ 4% $ $ 12% Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to the Company $ $ 3% $ $ 3% $ $ 16% Per-share amounts - earnings from continuing operations Diluted earnings per share $ $ 7% Basic earnings per share $ $ 6% Per-share amounts - net earnings Diluted earnings per share $ $ 5% Basic earnings per share $ $ 6% Total average equivalent shares Diluted shares (3)% Basic shares (3)% Dividends declared per common share $ $ 13% Amounts attributable to the Company: Earnings from continuing operations $ $ 4% Adjustment (net of tax): Non-operating pension costs/(income) Operating earnings (non-GAAP measure) $ $ 5% Operating earnings – diluted earnings per share $ $ 9% (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars. Supplemental data are shown for “GE” and “GECC.” Transactions between GE and GECC have been eliminated from the “Consolidated” columns. See Note 1 to the 2012 consolidated financial statements at www.ge.com/ar2012 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Three months ended December 31 Twelve months ended December 31 (Dollars in millions) V% V% Revenues(a) Power & Water $ $ -% $ $ (13)% Oil & Gas 17% 11% Energy Management 4% 2% Aviation 13% 10% Healthcare (1)% -% Transportation 7% 5% Appliances & Lighting(b) 6% 5% Total industrial segment revenues 6% 1% GE Capital (5)% (3)% Total segment revenues 3% -% Corporate items and eliminations(a) 3% (9)% Consolidated revenues and other income from continuing operations $ $ 3% $ $ -% Segment profit(a) Power & Water $ $ 9% $ $ (8)% Oil & Gas 24% 13% Energy Management 46 64 (28)% (16)% Aviation 20% 16% Healthcare 4% 4% Transportation 11% 13% Appliances & Lighting(b) 23% 23% Total industrial segment profit 12% 5% GE Capital 38% 12% Total segment profit 19% 7% Corporate items and eliminations(a) (58)% (30)% GE interest and other financial charges 12% 1% GE provision for income taxes 13% 17% Earnings from continuing operations attributable to the Company 16% 4% Earnings (loss) from discontinued operations, net of taxes, attributable to the Company U (14)% Consolidated net earnings attributable to the Company $ $ 5% $ $ 3% (a) Segment revenues includes both revenues and other income related to the segment. Segment profit excludes results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries, GECC preferred stock dividends declared and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Power & Water, Oil & Gas, Energy Management, Aviation, Healthcare, Transportation and Appliances & Lighting; included in determining segment profit, which we sometimes refer to as “net earnings,” for GE Capital. Certain corporate costs, such as shared services, employee benefits and information technology are allocated to our segments based on usage. A portion of the remaining corporate costs are allocated based on each segment’s relative net cost of operations. (b) Formerly Home & Business Solutions. GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Additional Information Three months ended December 31 Twelve months ended December 31 (Dollars in millions) V% V% GE Capital Revenues $ $ (5)% $ $ (3)% Segment profit $ $ 38% $ $ 12% Revenues Commercial Lending and Leasing (CLL) $ $ (20)% $ $ (13)% Consumer 17% 3% Real Estate (30)% 7% Energy Financial Services 5% 1% GE Capital Aviation Services (GECAS) (2)% 1% Segment profit CLL $ $ (52)% $ $ (18)% Consumer F 35% Real Estate (59)% F Energy Financial Services 9% (5)% GECAS 71 (79)% (27)% GENERAL ELECTRIC COMPANY Condensed Statement of Financial Position (unaudited) Financial Consolidated GE(a) Services (GECC) (Dollars in billions) 12/31/13 12/31/12 12/31/13 12/31/12 12/31/13 12/31/12 Assets Cash & marketable securities $ Receivables – – Inventories Financing receivables - net – – Property, plant & equipment - net Investment in GECC – Goodwill & intangible assets Other assets Assets of businesses held for sale – – Assets of discontinued operations – – Total assets $ Liabilities and equity Borrowings and bank deposits $ Investment contracts, insurance liabilities and insurance annuity benefits – – Other liabilities Liabilities of businesses held for sale – Liabilities of discontinued operations GE shareowners' equity Noncontrolling interests Total liabilities and equity $ (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Supplemental consolidating data are shown for "GE" and "GECC." Transactions between GE and GECC have been eliminated from the "Consolidated" columns. See Note 1 to the 2012 consolidated financial statements at www.ge.com/ar2012 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Financial Measures That Supplement GAAP We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. These non-GAAP financial measures supplement our GAAP disclosures and should not be considered an alternative to the GAAP measure. We have referred to operating earnings, operating earnings per share (EPS), Industrial segment organic revenue growth, GE Capital ending net investment (ENI) excluding cash and equivalents, cash generated from GE Industrial operating activities (Industrial CFOA), Industrial CFOA excluding certain items, GE CFOA excluding the effects of NBCU deal-related taxes and operating margin excluding the effects of acquisitions. The reconciliations of these measures to the most comparable GAAP measures follow. Operating Earnings and Operating Earnings Per Share (Dollars in millions; except earnings per share) Three Months Ended December 31 V% Earnings from continuing operations attributable to GE $ $ 16% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings $ $ 16% Earnings per share – diluted(a) Continuing earnings per share $ $ 20% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings per share $ $ 20% Twelve Months Ended December 31 (Dollars in millions; except earnings per share) V% Earnings from continuing operations attributable to GE $ $ 4% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings $ $ 5% Earnings per share – diluted(a) Continuing earnings per share $ $ 7% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings per share $ $ 9% (a) Earnings-per-share amounts are computed independently.As a result, the sum of per-share amounts may not equal the total. Operating earnings excludes non-service related pension costs of our principal pension plans comprising interest cost, expected return on plan assets and amortization of actuarial gains/losses. The service cost and prior service cost components of our principal pension plans are included in operating earnings. We believe that these components of pension cost better reflect the ongoing service-related costs of providing pension benefits to our employees. As such, we believe that our measure of operating earnings provides management and investors with a useful measure of the operational results of our business. Other components of GAAP pension cost are mainly driven by market performance, and we manage these separately from the operational performance of our businesses. Neither GAAP nor operating pension costs are necessarily indicative of the current or future cash flow requirements related to our pension plan. We also believe that this measure, considered along with the corresponding GAAP measure, provides management and investors with additional information for comparison of our operating results to the operating results of other companies. Industrial Segment Organic Revenue Growth Three Months Ended December 31 (Dollars in millions) V% Segment revenues: Power & Water $ $ Oil & Gas Energy Management Aviation Healthcare Transportation Appliances & Lighting Industrial segment revenues 6% Less the effects of: Acquisitions, business dispositions and currency exchange rates Industrial segment revenues excluding effects of acquisitions, business dispositions and currency exchange rates (Industrial segment organic revenues) $ $ 5% Organic revenue growth measures revenue excluding the effects of acquisitions, business dispositions and currency exchange rates.We believe that this measure provides management and investors with a more complete understanding of underlying operating results and trends of established, ongoing operations by excluding the effect of acquisitions, dispositions and currency exchange, which activities are subject to volatility and can obscure underlying trends.We also believe that presenting organic revenue growth separately for our industrial businesses provides management and investors with useful information about the trends of our industrial businesses and enables a more direct comparison to other non-financial businesses and companies.Management recognizes that the term "organic revenue growth" may be interpreted differently by other companies and under different circumstances. Although this may have an effect on comparability of absolute percentage growth from company to company, we believe that these measures are useful in assessing trends of the respective businesses or companies and may therefore be a useful tool in assessing period-to-period performance trends. GE Capital Ending Net Investment (ENI), Excluding Cash and Equivalents December 31, (In billions) Financial Services (GECC) total assets $ Adjustment: deferred income taxes GECC total assets Less assets of discontinued operations Less non-interest bearing liabilities GE Capital ENI Less cash and equivalents GE Capital ENI, excluding cash and equivalents $ We use ENI to measure the size of our GE Capital segment. We believe that this measure is a useful indicator of the capital (debt or equity) required to fund a business as it adjusts for non-interest bearing current liabilities generated in the normal course of business that do not require a capital outlay. We also believe that by excluding cash and equivalents, we provide a meaningful measure of assets requiring capital to fund our GE Capital segment as a substantial amount of this cash resulted from debt issuances to pre-fund future debt maturities and will not be used to fund additional assets. Providing this measure will help investors measure how we are performing against our previously communicated goal to reduce the size of our financial services segment. Industrial CFOA, Industrial CFOA Excluding the Effects of NBCU Deal-Related Taxes and Pension Contributions and GE CFOA Excluding the Effects of NBCU Deal-Related Taxes Twelve Months Ended December 31 (Dollars in millions) V% Cash from GE's operating activities (continuing operations) as reported $ $ (20)% Less dividends from GECC Cash from GE's operating activities (continuing operations) excluding dividends from GECC (Industrial CFOA) (27)% Adjustment: effects of NBCU deal-related taxes - Adjustment: effect of pension contributions - Industrial CFOA excluding effects of NBCU deal-related taxes and pension contributions $ $ (3)% Cash from GE's operating activities (continuing operations) as reported $ Adjustment: effects of NBCU deal-related taxes GE CFOA excluding effects of NBCU deal-related taxes $ We define “Industrial CFOA” as GE’s cash from operating activities (continuing operations) less the amount of dividends received by GE from GECC. This includes the effects of intercompany transactions, including GE customer receivables sold to GECC; GECC services for trade receivables management and material procurement; buildings and equipment (including automobiles) leased by GE from GECC; information technology (IT) and other services sold to GECC by GE; aircraft engines manufactured by GE that are installed on aircraft purchased by GECC from third-party producers for lease to others; and various investments, loans and allocations of GE corporate overhead costs. We believe that investors may find it useful to compare GE’s operating cash flows without the effect of GECC dividends, since these dividends are not representative of the operating cash flows of our industrial businesses and can vary from period to period based upon the results of the financial services businesses. We also believe that investors may find it useful to compare Industrial CFOA excluding the effects of taxes paid related to the NBCU transaction and 2012 pension contributions. Management recognizes that these measures may not be comparable to cash flow results of companies which contain both industrial and financial services businesses, but believes that this comparison is aided by the provision of additional information about the amounts of dividends paid by our financial services business and the separate presentation in our financial statements of the GECC cash flows. We believe that our measures of Industrial CFOA and CFOA excluding certain items provide management and investors with useful measures to compare the capacity of our industrial operations to generate operating cash flow with the operating cash flow of other non-financial businesses and companies and as such provides useful measures to supplement the reported GAAP CFOA measure. Operating Margin Excluding the Effects of Acquisitions Twelve Months Ended December 31 (Dollars in millions) V Industrial Segments Revenues $ $ Operating profit Operating margin 15.66% 15.06% 60bps Less the effects of acquisitions in 2013 Revenues $ Operating profit Industrial Segments excluding the effects of acquisitions in 2013 Revenues $ $ Operating profit Operating margin 15.72% 15.06% 66bps For our industrial segments, we define operating margin as segment profit as a percentage of segment revenues.We believe that this is a useful measure of our industrial segments’ performance. We also believe that the effects of acquisitions may obscure the underlying trend of operating margins for our industrial segments.As such, we believe that measuring operating margins excluding the effect of acquisitions in 2013 provides management and investors with useful information for comparison of our industrial segment results.
